NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-2997
                                     ___________

                                 SAHALA NADEAK,
                                          Petitioner

                                           v.

                          ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA,
                                         Respondent

                     ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A095-850-630)
                 Immigration Judge: Honorable Charles M. Honeyman
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 2, 2012

        Before: FUENTES, JORDAN and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: February 3, 2012 )
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Sahala Nadeak petitions for review of a final order of the Board of Immigration

Appeals (BIA) affirming the decision of the Immigration Judge (IJ) denying withholding
of removal. We will deny the petition for review.

       Nadeak, a citizen of Indonesia, was admitted into the United States in April 2001

as a nonimmigrant visitor. In January 2007, the Department of Homeland Security

charged him with being removable under section 237(a)(1)(B) of the Immigration and

Nationality Act (INA), 8 U.S.C. § 1227(a)(1)(B), as an alien who remained in the United

States for a longer time than permitted.

       Nadeak conceded removability but filed an application for withholding of

removal. (He also initially applied for asylum and relief under the Convention Against

Torture, but then withdrew those applications.) Nadeak claimed that he had been

persecuted in Indonesia, and fears future persecution, due to his Christianity. 1 In his

affidavit, which he adopted at his administrative hearing, Nadeak recounted the

mistreatment he suffered at the hands of Indonesian Muslims. He claimed that in 1970,

when he was a teenager, he was beaten by a group of Muslims. Later, when he

participated in chess tournaments, his opponents tried to intimidate him, and at

university, he was treated less favorably than Muslim students. Nadeak alleged that the

discrimination continued during his adult years — his coworkers harassed him, he was

denied promotions, protestors once rocked his car, and his neighbor threatened him.

Nadeak also stated in his affidavit that he feared that his nephew’s wife’s father would

harm him if he returned to Indonesia because he had helped his nephew and his wife

leave Indonesia; however, he repudiated that claim during his hearing.


1
 While Nadeak also occasionally refers to his Batak ethnicity, he attributes all of the
discrimination that he has faced to his Christianity, not his ethnicity.
                                              2
       The IJ concluded that Nadeak was removable, finding that he failed to meet his

burden of proof for withholding of removal. Nadeak appealed to the BIA, which

dismissed his appeal. The BIA first affirmed the IJ’s conclusion that Nadeak had failed

to demonstrate that he had suffered past persecution, finding that the harm he suffered did

not rise to the level of persecution. The BIA further agreed with the IJ that Nadeak had

failed to establish a well-founded fear of future persecution. Accordingly, the BIA

concluded that the IJ had correctly denied Nadeak’s application for withholding of

removal. Nadeak then filed a timely petition for review in this Court.

       We have jurisdiction over the BIA’s final order of removal pursuant to 8 U.S.C.

§ 1252(a). We review the decision and reasoning of the IJ to the extent that the BIA

deferred to or adopted it; otherwise, we consider only the decision of the BIA. See

Chavarria v. Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006). We must uphold the agency’s

factual findings, including its findings as to whether Nadeak has demonstrated past

persecution or a well-founded fear of future persecution, if they are “supported by

reasonable, substantial and probative evidence on the record considered as a whole.”

Kayembe v. Ashcroft, 334 F.3d 231, 234 (3d Cir. 2003). We will reverse a finding of

fact only if “any reasonable adjudicator would be compelled to conclude to the contrary.”

§ 1252(b)(4)(B).

       Before considering the merits of Nadeak’s petition, we briefly review the standard

for statutory withholding of removal, the only substantive claim in this case. The INA

provides that “the Attorney General may not remove an alien to a country if the Attorney

General decides that the alien’s life or freedom would be threatened in that country

                                            3
because of the alien’s race, religion, nationality, membership in a particular social group,

or political opinion.” 8 U.S.C. § 1231(b)(3)(A). This standard is similar to, but more

stringent than, the standard for asylum — a withholding applicant must establish a “clear

probability” that his life or freedom would be threatened because of an enumerated

characteristic. Zubeda v. Ashcroft, 333 F.3d 463, 469 (3d Cir. 2003). If the alien shows

that he or she has suffered past persecution, “it shall be presumed that the applicant’s life

or freedom would be threatened in the future in the country of removal.” 8 C.F.R.

§ 1208.16(b)(1). An alien who has not suffered past persecution may prevail by showing

that, in the country of removal, (1) he or she would be “singled out individually

for . . . persecution” or (2) “there is a pattern or practice” of persecuting similarly situated

individuals. § 1208.16(b)(2).

         We discern no error in the BIA’s disposition of this case. As an initial matter,

substantial evidence supports the BIA’s conclusion that Nadeak failed to show that he

suffered past persecution. We have previously concluded that isolated attacks that do not

require medical care, like the one Nadeak sustained in 1970, are not sufficiently severe to

amount to persecution. See Jarbough v. Att’y Gen., 483 F.3d 184, 191 (3d Cir. 2007).

We have likewise upheld agency determinations that the types of unfulfilled threats and

general harassment that Nadeak has alleged here do not amount to persecution. See Li v.

Att’y Gen., 400 F.3d 157, 164 (3d Cir. 2005). Similarly, given that Nadeak graduated

from university and was consistently employed in Indonesia, he cannot show that he

suffered from economic persecution. See Ahmed v. Ashcroft, 341 F.3d 214, 218 (3d Cir.

2003).

                                               4
       Nadeak argues that the agency improperly overlooked the beating he suffered in

1970 in evaluating whether he had established past persecution. We disagree. The IJ

explicitly discussed this incident, and then ruled that, viewing Nadeak’s evidence

cumulatively, he had failed to show past persecution. Moreover, while the BIA did not

specifically mention this incident in its opinion, it need not “write an exegesis on every

contention, but only . . . show that it has reviewed the record and grasped the

[petitioner’s] claims.” Sevoian v. Ashcroft, 290 F.3d 166, 178 (3d Cir. 2002) (internal

quotation marks omitted). We are satisfied that the BIA fully understood Nadeak’s claim

and conclude that, for the reasons discussed above, the record does not compel a decision

contrary to the BIA’s.

       We likewise conclude that substantial evidence supports the BIA’s ruling that

Nadeak failed to show that he would be persecuted in the future if he is removed to

Indonesia. Nadeak argues at length that he would be singled out for persecution in

Indonesia because his nephew’s father-in-law wishes to harm him. However, while he

initially raised this argument before the IJ, he disavowed the argument at his hearing, and

then made no reference to the argument in his brief to the BIA. Accordingly, he has

failed to exhaust this claim, which prevents us from considering it. See Abdulrahman v.

Ashcroft, 330 F.3d 587, 594-95 (3d Cir. 2003). Moreover, to the extent that Nadeak

contends that he would be persecuted in Indonesia for other reasons, his claim is

undermined by the fact that he returned for 3 months in 2000 and was not harmed. See

generally Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005); see also Jean v. Gonzales,

461 F.3d 87, 91 (1st Cir. 2006).

                                             5
       Finally, the BIA did not err in denying Nadeak’s pattern-or-practice claim.

Despite his insistence to the contrary, Nadeak has not distinguished his argument, or the

record on which it is built, from similar claims that this Court has rejected in the past.

See Wong v. Att’y Gen., 539 F.3d 225, 233-34 (3d Cir. 2008); Lie, 396 F.3d at 537-38.

Although Nadeak relied primarily on the State Department Country Report for 2007

(released in March 2008), our most recent decisions have noted that the reports from

2005 to 2007 document a trend toward “similar or improved” treatment for Indonesian

Christians. See Wong, 539 F.3d at 234. It was entirely reasonable for the agency to reject

Nadeak’s claim on the basis of these reports, notwithstanding the scattered newspaper

articles that he submitted showing that some anti-Christian discrimination persists in

Indonesia. See generally Zubeda v. Ashcroft, 333 F.3d 463, 477-78 (3d Cir. 2003).

       Accordingly, we will deny the petition for review.




                                              6